DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks proper antecedent basis for “the first insulating member” and “the heat generating members”. It is noted that claim recites for a first insulator and a heat generator, but it is unclear if the first insulating member is the same element as the first insulator, and the heat generator as the heat generating elements. 
For purposed of examination, the recited first insulating member is considered as the first insulator and the heat generating member as the heat generator, but it is suggested that the claim terminology is made consist to clearly refer back to the same element. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2014/0103024). 
Kobayashi shows the heat treatment apparatus claimed including a processing container (4), and a heater provided to surround the processing container wherein the heater includes a first insulator (50) having a ceiling surface and an opening at a lower end, a heat generator (52) provided along a circumferential direction on an inner circumferential side of the first insulator/insulating member, and a second insulator (62) arranged along the circumferential direction of the first insulating member at a position adjacent to the heat generator/generating elements which are shown by heating elements (52). Also, see Figures 6A and 6B; and para. 0066 to 0070.

	With respect to claim 12, Kobayashi shows the second insulator (62) that protrudes to be closer to the processing container than the heat generator as illustrated in Figure 6A.
	With respect to claim 13, Kobayashi shows the second insulator that is divided into a plurality of portions as illustrated in Figures 6A and 6B.  
	With respect to claim 15, Kobayashi shows the second insulator having a rectangular shaped cross section as illustrated in Figure 6B.  
	With respect to claim 18, Kobayashi shows the heat generator which includes a plurality of heating elements (52) that is divided into a plurality of portions as the heating elements are disposed in a plurality of portions as illustrated in Figures 2 and 6B. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0103024).
Kobayashi shows the apparatus claimed including the second insulator but does not explicitly show that the second insulator is provided on a side of the opening of the first insulator. 
However, as Kobayashi shows providing the second insulator between the heat generating elements/generators which are provided along the inner circumferential side of the first insulating member including on the side of the opening of the first insulator, it would have been obvious to one of ordinary skill in the art to provide the second insulator that is also predictably provided on the side of the opening of the first insulator along with the heat generators as a matter of routine operations for the support of the heat generator.
With respect to claim 4, Kobayashi shows the second insulator (62) that protrudes to be closer to the processing container than the heat generator as illustrated in Figure 6A.
With respect to claims 5 and 10, Kobayashi shows the second insulator that is divided into a plurality of portions as illustrated in Figures 6A and 6B.  
With respect to claims 6-9, 14, 16 and 17, Kobayashi shows the second insulator has a rectangular-shaped cross-section, and Kobayashi further teaches that the shape of the second insulator can take various shapes including circular or semi-circular which would include an arc shape or a rounded corner wherein it would have been obvious to provide the second insulator having various shapes or cross-sections including the claimed shapes including a triangular shape or any other shapes as Kobayashi teaches that such shapes are not particularly limited. Also, see para. 0068.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jdira et al (US 2012/0186573) and Nishi et al (US 5,616,264).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761